Citation Nr: 1302210	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right knee claimed to be the result of physical therapy performed at the Department of Veterans Affairs Medical Center in Grand Island, Nebraska.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board notes that instant matter was previously before the Board in August 2011, at which time it was remanded for further development.  Upon completion of the required development, the matter was readjudicated by the agency of original jurisdiction (AOJ) via March and September 2012 Supplemental Statements of the Case (SSOCs) and, upon denial, the case was returned to the Board in November 2012 for further appellate review.  

After the appeal was returned to the Board in November 2012, the Veteran submitted additional evidence in support of his claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151.  Specifically, the Veteran submitted copies of October 2012 physical therapy treatment notes from the Columbus Community Hospital showing physical therapy related to the Veteran's right knee.  This evidence was not accompanied by a waiver of consideration by the AOJ.  The Board observes that any pertinent evidence submitted by a veteran or his/her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2012); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

The Board notes that the newly submitted evidence is not duplicative of information previously considered by the AOJ, as the physical therapy treatment records are dated after the date of the last SSOC.  Further, the matter was previously remanded, in part, for the AOJ to obtain all records pertaining to the Veteran's status post right knee replacement physical therapy from the Columbus Community Hospital because the Board had determined that those medical records may contain information relevant to the issue at hand.  Thus, because the evidence submitted after the appeal was returned to the Board is relevant to the issue on appeal, a remand is required for the AOJ's initial consideration of the additional evidence received, and for issuance of an SSOC reflecting such consideration.  Id.

Also, as part of its August 2011 remand, the Board requested that an additional medical opinion be obtained, which opinion was to reflect consideration of, among other things, the information contained in the outpatient physical therapy records from the Columbus Community Hospital.  Given the addition of more recent treatment records from that facility, the Board finds that, on remand, the AOJ should seek from the clinician who provided either the October 2011 or the August 2012 medical opinion an addendum to the previous opinion report that considers whether the newly associated treatment records in any way changes the previous opinion of record.  

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should contact the VA clinician who either provided the August 2011 medical opinion and December 2011 addendum opinion, or who provided the August 2012 medical opinion, and obtain from him an addendum to his opinion report that considers the newly submitted private physical therapy treatment records, dated in October 2012, and addresses whether the information contained in those records in any way changes his previous opinion.  If the clinician determines that the newly submitted treatment record do not alter the previously set forth opinions, the clinician should so state and should provide specific reasons for that conclusion.

(If neither clinician is still available, the matter should be referred to another appropriately qualified clinician who should be asked to answer the questions posed in the Board's August 2011 remand decision.)

2.  Then, the AOJ should review the record, to specifically include the October 2012 private treatment records and any VA medical opinion obtained on remand, and readjudicate the Veteran's claim for 38 U.S.C.A. § 1151 compensation benefits in light of the additional evidence associated with the claims file since the issuance of the most recent SSOC of record.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

